ATTORNEY GRIEVANCE COMMISSI()N* IN THE

OF MARYLAND *
* COURT OF APPEALS
Petitioner "‘
* OF MARYLAND
v. ` *
* Misc. Docket AG
MICHAEL ANDREW GIACOMAZZA *
* No. 66
Respondent *
* Septelnber Tenn, 2013
#
* In the Circuit Court
* for Baltimore County
*

Case No. 03~€-14-001104

¥¢******#*ii'i'*‘k*******

ORDER

Upon consideration of the Joint Petition for Indefniite Suspension by Consent

filed herein pursuant to Maryland Rule 16-'?72, it is this 13th day of
May , 2014,

ORDER_E`,D, by the Court of Appeals of Maryland, that Michael And:ew
Giacoma,zza is hereby indefinitely suspended by consent, effective immediately, f`rom the
Iiu“ther practice of law in the State of Maryland for violating Maryland Lawyers’ Rules
of Professional Conduct 8.4(a) and (d)', and it is further,

ORDERED, that the Clerk of this Court shall strike the name of Miehael Andrew
Giacomazza from the register of attomeys, and pursuant to Maryland Rule 16-?72(£1)

shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all

judicial tribunals in this State.

fSf G1enn T. Harre1L, Jr,

Benior Judge